Trippe, Judge,
1. The court charged the jury that if the property belonged to the defendant at the completion of the- plaintiff’s contract as a laborer, then it was subject to the plaintiff’s fi.fa., even though the defendant sold it before the foreclosure of the plaintiff’s lien, to a bona fide purchaser for full value, without notice of said lien. In Rose & Company vs. Gray, 40 Georgia, 156, and in Frazer vs. Jackson, 46 Ibid., 621, it was held that the bona fide purchaser of the absolute title of property without notice of an unforeclosed statutory lien, takes it divested of such lien. So in Clark & Cole vs. Dobbins et al., 52 Georgia, 656, it was ruled that a warehouseman and factor who, without notice of any lien, makes advances on cotton stored with him, can claim reimbursement out of it against the lien of a landlord on whose land the cotton was made, or against the lien of a merchant who sold commercial fertilizers to the debtor. We think the same principle applies to the case of a laborer’s lien. The argument to the contrary is that the lien of a laborer is given by the constitution, whilst in the other cases it is the creature of a statute. Grant that, and the consequence claimed by no means results. The lien created by a statute, when once given, is as complete and perfect and as high in dignity or j>ri or ity as if it was granted by the constitution. One may be repealed, or the law modified by a speedier process than the other; but whilst it exists, after the right accrues by statute, it is as strongly founded as it would be were it granted by the first provision of the organic law. So we think that on this point the court was in error, and the same ruling as to notice to a purchaser applies to a laborer’s lien, that governs in the case of a marble cutter, or steamboats, or landlords, factors and merchants.
2. But as the verdict was what it ought to have been, under the evidence, we will not set it aside because of this error of the court. It is impossible to read the evidence and not feel bound to determine that this laborer is entitled to have his *45pay out of this property, if it be necessary for it to be sold to secure Lis money.
Let the judgment be affirmed.